IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 842 MAL 2014
                                 :
            v.                   : Petition for Allowance of Appeal from the
                                 : Order of the Commonwealth Court
ONE CHEVROLET CORVETTE RACE      :
CAR, VIN # UNKNOWN; ONE FORD     :
STREET ROD, VIN # UNKNOWN; ONE :
1988 HONDA CRX, VIN #            :
JHMED8459JS015955; ONE 1993      :
HONDA DEL SOL, VIN               :
#JHMEH6266PS014680; ONE 1993     :
HONDA DEL SOL, VIN #             :
JHMEH6260PS020880; ONE 1993      :
HONDA DEL SOL, VIN #             :
JHMEH6161PS014300; ONE 2002      :
HARLEY DAVIDSON NIGHT TRAIN, VIN :
# 1HD1JAB152Y029574; ONE FORD    :
'POLICE PADDY WAGON' STREET      :
ROD, VIN # UNKNOWN; ONE 1995     :
FORD F350 DRW, VIN #             :
1FTJX35F8SKB30078; ONE 1994      :
VINTAGE ENCLOSED TRAILER, VIN # :
1V9UV5033RE064592                :
                                 :
                                 :
PETITION OF: NEIL NEIDIG         :
                                 :
                                 :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.